UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re

CUSTOMS AND TAX ADMINISTRATION OF                                        MASTER DOCKET
THE KINGDOM OF DENMARK
(SKATTEFORVALTNINGEN) TAX REFUND                                         18-md-02865-LAK
SCHEME LITIGATION

This document relates to:           The cases identified in
                                    Appendix A



    DEFENDANTS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
     THEIR MOTION FOR ISSUANCE OF A REQUEST FOR INTERNATIONAL
         JUDICIAL ASSISTANCE TO OBTAIN EVIDENCE IN DENMARK

         SKAT objects to the relief Defendants seek—Hague Convention assistance in obtaining

the testimony of nine former Danish ministers of taxation—on the ground that the testimony is

irrelevant and duplicative. Both arguments are wrong, and Defendants’ request should be

granted. The ministers who are the subject of this motion each faced a choice: they could take

action to limit the use of dividend arbitrage strategies that attracted investors around the world to

trade in Danish securities, or they could prioritize foreign investment. Eyes wide open, they

chose the latter. And that decision—and the proof that the Danish government knew about the

trading strategy that SKAT has now decided is fraudulent—is critical to SKAT’s claims and to

multiple defenses raised by Defendants.1




1
          SKAT’s assertion that Defendants’ request comes too late is factually inaccurate, which explains why
SKAT does not actually object to the request on that basis. The reality is that SKAT too is still conducting
discovery, taking depositions and producing documents. The global pandemic derailed the schedule under which
the parties were proceeding, and the parties are currently negotiating a revised timeline for proposal to the Court,
which contemplates the close of fact discovery in several months.
       First, the testimony of each of the nine former tax ministers is directly relevant to

multiple defenses in this litigation, and, more fundamentally, to any understanding of the

dividend withholding tax regime in Denmark. The Ministry of Taxation has oversight

responsibility for SKAT, received numerous warnings from SKAT about risks related to its

payment of dividend withholding tax, and—for years—its leadership made a deliberate choice to

promote foreign investment rather than close widely known loopholes that presented arbitrage

opportunities to investors around the world. See ECF No. 535 Exs. 4-15. Testimony of the tax

ministers will establish that at the highest levels of the government of the Kingdom of Denmark,

it was known that SKAT’s administration of reclaim applications for the payment of dividend

withholding tax was not a highly regulated process. In fact, the tax ministers were told that

SKAT was flying blind, and their reaction was to ensure that SKAT stayed the course. These

facts bear directly on SKAT’s equitable claims, and on defenses relating to causation, failure to

mitigate, contributory or comparative fault, the statute of limitations, and even the revenue rule.

       One need only look to proceedings in Denmark to confirm the relevance of the tax

ministers to this litigation. In a publicly available report authored by the law firm Bech-Bruun in

December 2017 reflecting its “investigation into the circumstances regarding SKAT’s payment

of dividend tax refunds,” the authors concluded that the Ministry of Taxation did not have a

“sufficiently specific and effective response” to warnings about “the overall risk picture”

associated with “dividend tax refunds,” and “violated at least the obligation to conduct enhanced

supervision and management of SKAT.” McCarthy Decl., Ex. 3 at 2. More recently, every

single one of the nine former tax ministers was called to testify before the

Undersøgelses-Kommissionen Om SKAT (translated as the “Danish Commission on Inquiry into

Tax”), which does focus, contrary to SKAT’s claims, on dividend withholding tax and reclaim




                                                 2
applications.2 As the Commission itself announced, “the Commission has requested that the

matters concerning SKAT’s payment of dividend tax refund be included in the Commission’s

work,” and as a result, “the Commission has interrogated … the nine Ministers of Taxation.”3 In

seeking answers—including “whether there is a basis for the public authorities to seek someone

held accountable”4—Denmark interrogated these tax ministers. SKAT ought not be permitted to

shield from Defendants the very witnesses that its own state-sponsored Commission believed

were necessary in seeking to determine where to allocate blame.

        SKAT’s Opposition misses the mark. Defendants have identified relevant information

each minister may possess (see ECF No. 535, Exs. 4-15), and to the extent SKAT claims the

motion is factually deficient, that is only a function of the fact that Defendants have been unable

to access copies of the purportedly unsworn testimony of the ministers to the Commission. Each

minister served between the period of 2004 through the end of the period of SKAT’s claims, and

the testimony will establish how SKAT and the Ministry of Taxation were aware of the

inadequate controls around the reclaim process and the decisions to reject repeated proposals to

increase control and mitigate risk. While some ministers had shorter tenure than others, the

length of their tenure will not necessarily correspond to the knowledge each minister may have

about the process. For example, after the Danish parliament in 2009 passed legislation granting

the Minister of Taxation the authority to change the reporting deadline to provide SKAT with



2
         See, e.g., Tillægskommissorium af 9. april 2018 for Undersøgelseskommissionen om SKAT [translated]
(Apr. 12, 2018), https://kommissionenomskat.dk/kommissorium/tillaegskommissorium-af-9-april-2018-for-
undersoegelseskommissionen-om-skat.html (“The Commission of Inquiry must investigate and account for SKAT’s
management of the dividend tax area. The study and the statement must include SKAT’s organization and execution
of the case processing and case information in connection with the payment of a refund of dividend tax, including
the check that the conditions for the payments were met.”).
3
          Orientering nr. 13 - december 2020 [translated] (Dec. 16, 2020),
https://kommissionenomskat.dk/nyheder/orientering-nr-13-december-2020.3532.html (emphasis added).
4
        The Commission of Inquiry Into SKAT, https://kommissionenomskat.dk/ (last visited Feb. 24, 2021).



                                                        3
more accurate dividend information,5 the order, even with its limited additional safeguards, was

not signed until late 2012 by Holger K. Nielsen.6 Between Kristian Jensen, who was minister

when Parliament first granted the authority, and Nielsen, who exercised it, there were three

additional ministers. Each of Jensen, Troels Lund Poulsen, Peter Christiansen, Thor Möger

Pedersen and Nielsen’s testimony is relevant and essential to understanding the Danish

government’s reluctance to impose additional controls on its own financial industry. And the

testimony of the tax ministers in place between 2012-2015 is relevant because, among other

reasons, they have been deemed by Bech Bruun to have “fail[ed] to initiate a more detailed

examination of the possible reasons for the continued increase in dividend tax refunds,” and to

respond appropriately to warnings about SKAT's administration of the reclaim process.

McCarthy Decl., Ex. 3 at 2.

        Second, the testimony Defendants seek is not cumulative and cannot be obtained from

SKAT. SKAT apparently takes the view that Defendants should be content to depose three

witnesses and seems confident that all of Defendants’ questions will be answered. But SKAT’s

ipse dixit does not make it so; Defendants are plainly entitled to additional testimony, under oath,

not only from current and former SKAT employees, but also from the former Ministers of

Taxation who oversaw SKAT’s work.7

        The testimony Defendants seek is not cumulative of discovery that Defendants will

obtain from SKAT. This motion seeks discovery of individuals who led the Ministry of




5
         Tr. of Episode 4, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer, at 11:00, ECF No. 535-8, McCarthy Decl., Ex. 8.
6
         Tr. of Episode 6, The Secret Shareholders, DR (Nov. 6, 2020), https://www.dr.dk/radio/p1/de-hemmelige-
aktionaerer, at 5:00, ECF No. 535-9, McCarthy Decl., Ex. 9.
7
        Defendants intend to file a second (and final) motion seeking additional depositions from relevant
witnesses through the Hague Convention process shortly.



                                                         4
Taxation. SKAT has asserted that that the Ministry of Taxation is a distinct government entity,

and that SKAT “has no obligation or duty (and will undertake no such obligation or duty) to

search for, collect or produce information or documents that are under the possession, custody,

or control of any other agency or instrumentality of the government of the Kingdom of

Denmark.” McCarthy Decl., Ex. 2 at ¶ 17. Accordingly, SKAT’s assertion that Defendants’

impending 30(b)(6) deposition of SKAT somehow obviates the need for discovery of the

Ministry of Taxation is nonsensical. Defendants may seek relevant testimony from any party,

not only the witnesses SKAT chooses to provide.

       Moreover, while SKAT claims that it will provide testimony on the same topics

encompassed by the testimony of the Ministers of Taxation, the record is markedly different.

SKAT’s objections to Defendants’ Rule 30(b)(6) notice seek to severely curtail both the time and

scope of the testimony. Opp. at 4, ECF No. 541. For example, Defendants seek information

about topics 2-4 concerning SKAT’s policies and procedures for reviewing reclaim applications

and for determining ownership of shares and verifying ownership of shares from the period

March 1, 2005 to the present (see Weinstein Decl., Ex. 1 at 2, ECF No. 542), but SKAT has only

agreed to produce a witness to testify about the period between January 1, 2012 and December

31, 2015. McCarthy Decl., Ex. 1 at 6-8. SKAT has lodged the same objections to Topic 7,

SKAT’s controls related to the collection and payment of refunds and claims, again narrowing

the time period to January 1, 2012 to December 31, 2015. Id. at 10. While SKAT has agreed to

provide a witness as to Topics 10 and 11, investigations including specific reports and audits and

any “early warning” issued by SKAT to the Ministry of Taxation, again it has objected to the

time period and scope. See id. at 12-13. SKAT has also refused to produce a witness to testify,

even to non-privileged communications, regarding communications between SKAT, SOIK (the




                                                5
Danish Prosecution Office) and the Ministry of Taxation, the subject of another of Defendants’

designated topics. Id. at 13-14.

       Defendants do not seek to litigate responses and objections to their Rule 30(b)(6) notice

in this reply brief. However, the responses and objections clearly illustrate that the testimony

SKAT is prepared to provide is hardly co-extensive with the scope or the time period of the

testimony Defendants seek to obtain from the nine Ministers. It simply is not the case that “the

discovery sought by [defendant] could … [n]ever lead to the discovery of non-cumulative

evidence,” as in the Skyline Steel case upon which SKAT relies. Opp. at 7 (citing Skyline Steel,

L.L.C. v. PilePro, L.L.C., No. 13-CV-8171 (JMF), 2015 WL 13832108, at *2 (S.D.N.Y. Jan. 28,

2015)). In short, the information Defendants seek is specific, relevant, and well within the ambit

of Rule 26.

       The law is clear: Defendants’ burden in this context “is not heavy.” Pearlstein v.

BlackBerry Ltd., 332 F.R.D. 117, 120 (S.D.N.Y. 2019). The motion should be granted.


Dated: New York, New York
       February 24, 2021


                                              Respectfully submitted,


                                              KOSTELANETZ & FINK, LLP


                                          By: /s/ Sharon L. McCarthy
                                             SHARON L. MCCARTHY
                                             7 World Trade Center, 34th Floor
                                             New York, New York 10007
                                             Tel: (212) 808-8100
                                             Fax: (212) 808-8108
                                             smccarthy@kflaw.com


                                              Attorneys for Defendants John van Merkensteijn,
                                              III, Elizabeth van Merkensteijn, Azalea Pension


                                                 6
   Plan, Basalt Ventures LLC Roth 401(K) Plan,
   Bernina Pension Plan, Bernina Pension Plan Trust,
   Michelle Investments Pension Plan, Omineca
   Pension Plan, Omineca Trust, Remece Investments
   LLC Pension Plan, Starfish Capital Management
   LLC Roth 401(K) Plan, Tarvos Pension Plan, Voojo
   Productions LLC Roth 401(K) Plan,Xiphias LLC
   Pension Plan


   WILMER CUTLER PICKERING
    HALE AND DORR LLP


By: /s/ Alan E. Schoenfeld
   ALAN E. SCHOENFELD
   7 World Trade Center
   250 Greenwich Street
   New York, NY 10007
   Telephone: (212) 230-8800
   alan.schoenfeld@wilmerhale.com


   Attorneys for Defendants Richard Markowitz,
   Jocelyn Markowitz, Avanix Management LLC Roth
   401(K) Plan, Batavia Capital Pension Plan,
   Calypso Investments Pension Plan, Cavus Systems
   LLC Roth 401(K) Plan, Hadron Industries LLC
   Roth 401(K) Plan, RJM Capital Pension Plan, RJM
   Capital Pension Plan Trust, Routt Capital Pension
   Plan, Routt Capital Trust


   CAPLIN & DRYSDALE,
    CHARTERED


By: /s/ Mark D. Allison
   Mark D. Allison
   CAPLIN & DRYSDALE, CHARTERED
   600 Lexington Avenue, 21st Floor
   New York, New York 10022
   Phone: (212) 379-6060
   Email: mallison@capdale.com


   Attorneys for Defendants Robert Klugman, RAK
   Investment Trust, Aerovane Logistics LLC Roth


     7
   401K Plan, Edgepoint Capital LLC Roth 401K
   Plan, Headsail Manufacturing LLC Roth 401K
   Plan, The Random Holdings 401K Plan, The Stor
   Capital Consulting LLC 401K Plan


   KAPLAN RICE LLP


By: /s/ Michelle A. Rice
   Michelle A. Rice
   Kaplan Rice LLP
   142 West 57th Street
   Suite 4A
   New York N.Y. 10019
   (212) 333-0227
   mrice@kaplanrice.com


   Attorneys for Defendants Joseph Herman, David
   Zelman, Edwin Miller, Ronald Altbach, Perry
   Lerner, Robin Jones, Ballast Ventures LLC Roth
   401(K) Plan, Bareroot Capital Investments LLC
   Roth 401(K)Plan, Albedo Management LLC Roth
   401(K) Plan, Dicot Technologies LLC Roth 401(K)
   Plan, Fairlie Investments LLC Roth 401(K) Plan,
   First Ascent Worldwide LLC Roth 401(K) Plan,
   Battu Holdings LLC Roth 401(K) Plan, Cantata
   Industries LLC Roth 401(K) Plan, Crucible
   Ventures LLC Roth 401(K) Plan, Monomer
   Industries LLC Roth 401(K) Plan, Limelight Global
   Productions LLC Roth 401(K) Plan, Loggerhead
   Services LLC Roth 401(K) Plan, PAB Facilities
   Global LLC Roth 401(K) Plan, Plumrose Industries
   LLC Roth 401(K) Plan, Pinax Holdings LLC Roth
   401(K) Plan, Roadcraft Technologies LLC Roth
   401(K) Plan, Sternway Logistics LLC Roth 401(K)
   Plan, Trailing Edge Productions LLC Roth 401(K)
   Plan, True Wind Investments LLC Roth 401(K)
   Plan, Eclouge Industry LLC Roth 401(K) Plan,
   Vanderlee Technologies Pension Plan, Vanderlee
   Technologies Pension Plan Trust, Cedar Hill
   Capital Investments LLC Roth 401(K) Plan, Green
   Scale Management LLC Roth 401(K) Plan, Fulcrum
   Productions LLC Roth 401(K) Plan, Keystone
   Technologies LLC Roth 401(K) Plan, Tumba
   Systems LLC Roth 401(K) Plan


      8
   DEWEY PEGNO & KRAMARSKY LLP


By: /s/ Thomas E.L. Dewey
   Thomas E.L. Dewey
   777 Third Avenue – 37th Floor
   New York, New York 10017
   Tel.: (212) 943-9000
   Fax: (212) 943-4325
   E-mail: tdewey@dpklaw.com


   Attorneys for Defendant
   Michael Ben-Jacob


   WILLIAMS & CONNOLLY LLP


By: /s/ Stephen D. Andrews
   Stephen D. Andrews
   Amy B. McKinlay
   Williams & Connolly LLP
   725 Twelfth Street, N.W.
   Washington, DC 20005
   (202) 434-5000
   amckinlay@wc.com
   sandrews@wc.com


   Attorneys for Defendants Sander Gerber and
   Sander Gerber Pension Plan


   K&L GATES LLP


By: /s/ John C. Blessington
   John C. Blessington (pro hac vice)
   K&L GATES LLP
   State Street Financial Center
   One Lincoln Street
   Boston, MA 02111
   T: 617.261.3100
   F: 617.261.3175
   E: john.blessington@klgates.com




      9
   Attorneys for Defendants / Third-Party Plaintiffs
   Acer Investment Group LLC, American Investment
   Group of New York, L.P. Pension Plan, DW
   Construction, Inc. Retirement Plan, Kamco
   Investments Inc. Pension Plan, Kamco LP Profit
   Sharing Pension Plan, Linden Associates Defined
   Benefit Plan, Moira Associates LLC 401K Plan,
   Newsong Fellowship Church 401K Plan, Riverside
   Associates Defined Benefit Plan, Robert Crema,
   Stacey Kaminer, Alexander Jamie Mitchell III,
   David Schulman, Joan Schulman, and Darren
   Wittwer


   GUSRAE KAPLAN NUSBAUM PLLC


By: /s/ Martin H. Kaplan
   Martin H. Kaplan
   Kari Parks
   Gusrae Kaplan Nusbaum PLLC
   120 Wall Street
   New York, NY 10005
   T: (212) 269-1400
   Mkaplan@gusraekaplan.com
   Kparks@gusraekaplan.com


   Attorneys for Defendants Sheldon Goldstein, Scott
   Goldstein, and the Goldstein Law Group PC 401(K)
   Profit Sharing Plan




     10
                                    APPENDIX A

         Defendants                         Counsel                Associated Case(s)
John van Merkensteijn, III     Sharon L. McCarthy                 19-cv-01866
                               Caroline Ciraolo                   19-cv-01865
                               Nicholas S. Bahnsen                19-cv-01906
                               Kostelanetz & Fink LLP             19-cv-01894
                               7 World Trade Center, 34th Floor   19-cv-01911
                               New York, New York 10007           19-cv-01871
                               Tel: (212) 808-8100                19-cv-01930
                               Fax: (212) 808-8108                19-cv-01873
                               cciraolo@kflaw.com                 19-cv-01794
                               smccarthy@kflaw.com                19-cv-01798
                               nbahnsen@kflaw.com                 19-cv-01788
                                                                  19-cv-01918
                                                                  19-cv-01928
                                                                  19-cv-01931
                                                                  19-cv-01800
                                                                  19-cv-01803
                                                                  19-cv-01809
                                                                  19-cv-01818
                                                                  19-cv-01801
                                                                  19-cv-01810
                                                                  19-cv-01813

Elizabeth van Merkensteijn                                        19-cv-01893

Azalea Pension Plan                                               19-cv-01893

Basalt Ventures LLC Roth                                          19-cv-01866
401(K) Plan

Bernina Pension Plan                                              19-cv-01865

Bernina Pension Plan Trust                                        19-cv-10713

Michelle Investments Pension                                      19-cv-01906
Plan

Omineca Pension Plan                                              19-cv-01894

Omineca Trust                                                     19-cv-01794
                                                                  19-cv-01798
                                                                  19-cv-01788
                                                                  19-cv-01918
                                                                  19-cv-01928



                                           11
        Defendants                        Counsel                 Associated Case(s)
                                                                 19-cv-01931
                                                                 19-cv-01800
                                                                 19-cv-01803
                                                                 19-cv-01809
                                                                 19-cv-01818
                                                                 19-cv-01801
                                                                 19-cv-01810
                                                                 19-cv-01813

Remece Investments LLC                                           19-cv-01911
Pension Plan

Starfish Capital Management                                      19-cv-01871
LLC Roth 401(K) Plan

Tarvos Pension Plan
                                                                 19-cv-01930
Voojo Productions LLC Roth
401(K) Plan                                                      19-cv-01873

Xiphias LLC Pension Plan
                                                                 19-cv-01924

Richard Markowitz             Alan E. Schoenfield                19-cv-01867
                              Wilmer Cutler Pickering Hale and   19-cv-01895
                              Dorr LLP                           19-cv-01869
                              7 World Trade Center               19-cv-01868
                              250 Greenwich Street               19-cv-01898
                              New York, NY 10007                 19-cv-10713
                              Telephone: (212) 230-8800          19-cv-01896
                              alan.schoenfeld@wilmerhale.com     19-cv-01783
                                                                 19-cv-01922
                                                                 19-cv-01926
                                                                 19-cv-01929
                                                                 19-cv-01812
                                                                 19-cv-01870
                                                                 19-cv-01792
                                                                 19-cv-01806
                                                                 19-cv-01808
                                                                 19-cv-01815

Jocelyn Markowitz                                                19-cv-01904

Avanix Management LLC                                            19-cv-01867
Roth 401(K) Plan


                                         12
         Defendants                        Counsel             Associated Case(s)

Batavia Capital Pension Plan                                  19-cv-01895
Calypso Investments Pension                                   19-cv-01904
Plan

Cavus Systems LLC Roth                                        19-cv-01869
401(K) Plan

Hadron Industries LLC Roth                                    19-cv-01868
401(K) Plan

RJM Capital Pension Plan                                      19-cv-01898

RJM Capital Pension Plan                                      19-cv-10713
Trust

Routt Capital Pension Plan                                    19-cv-01896

Routt Capital Trust                                           19-cv-01783
                                                              19-cv-01922
                                                              19-cv-01926
                                                              19-cv-01929
                                                              19-cv-01812
                                                              19-cv-01870
                                                              19-cv-01792
                                                              19-cv-01806
                                                              19-cv-01808
                                                              19-cv-01815

Rob Klugman                    Mark D. Allison                18-cv-07828
                               Caplin & Drysdale, Chartered   18-cv-07827
                               600 Lexington Avenue           18-cv-07824
                               21st Floor                     18-cv-07829
                               New York, NY 10022             18-cv-04434
                               Tel: (212) 379-6000
RAK Investment Trust           mallison@capdale.com
                               zziering@capdale.com
Aerovane Logistics LLC Roth                                   18-cv-07828
401(K) Plan

Edgepoint Capital LLC Roth                                    18-cv-07827
401(K) Plan

Headsail Manufacturing LLC                                    18-cv-07824
Roth 401(K) Plan


                                          13
         Defendants                       Counsel      Associated Case(s)

The Random Holdings 401(K)
Plan                                                  18-cv-07829

The Stor Capital Consulting
LLC 401(K) Plan                                       18-cv-04434

Joseph Herman                  Michelle A. Rice       1:19-cv-01785
                               Kaplan Rice LLP        1:19-cv-01781
                               142 West 57th Street   1:19-cv-01791
                               Suite 4A               1:19-cv-01794
David Zelman                   New York N.Y. 10019    1:19-cv-01918
                               (212) 333-0227         1:19-cv-01783
                               mrice@kaplanrice.com   1:19-cv-01798
                                                      1:19-cv-01788

                                                      1:19-cv-01926
Edwin Miller                                          1:19-cv-01922
                                                      1:19-cv-01928
                                                      1:19-cv-01929
                                                      1:19-cv-01931

                                                      1:19-cv-01809
Ronald Altbach                                        1:19-cv-01800
                                                      1:19-cv-01803
                                                      1:19-cv-01812
                                                      1:19-cv-01818

                                                      1:19-cv-01806
Perry Lerner                                          1:19-cv-01870
                                                      1:19-cv-01792
                                                      1:19-cv-01808
                                                      1:19-cv-01815

                                                      1:19-cv-01801
Robin Jones                                           1:19-cv-01810
                                                      1:19-cv-01813


Ballast Ventures LLC Roth                             1:19-cv-01781
401(K) Plan

Bareroot Capital Investments                          1:19-cv-01783
LLC Roth 401(K) Plan




                                         14
        Defendants             Counsel    Associated Case(s)
Albedo Management LLC
Roth 401(K) Plan                         1:19-cv-01785

Dicot Technologies LLC Roth
401(K) Plan                              1:19-cv-01788

Fairlie Investments LLC Roth
401(K) Plan                              1:19-cv-01791

First Ascent Worldwide LLC
Roth 401(K) Plan                         1:19-cv-01792

Battu Holdings LLC Roth
401(K) Plan                              1:19-cv-01794

Cantata Industries LLC Roth
401(K) Plan                              1:19-cv-01798

Crucible Ventures LLC Roth
401(K) Plan                              1:19-cv-01800

Monomer Industries LLC Roth
401(K) Plan                              1:19-cv-01801

Limelight Global Productions
LLC Roth 401(K) Plan                     1:19-cv-01803

Loggerhead Services LLC
Roth 401(K) Plan
                                         1:19-cv-01806
PAB Facilities Global LLC
Roth 401(K) Plan
                                         1:19-cv-01808
Plumrose Industries LLC Roth
401(K) Plan
                                         1:19-cv-01809
Pinax Holdings LLC Roth
401(K) Plan
                                         1:19-cv-01810
Roadcraft Technologies LLC
Roth 401(K) Plan
                                         1:19-cv-01812
Sternway Logistics LLC Roth
401(K) Plan
                                         1:19-cv-01813



                               15
          Defendants                        Counsel               Associated Case(s)
Trailing Edge Productions
LLC Roth 401(K) Plan                                             1:19-cv-01815

True Wind Investments LLC
Roth 401(K) Plan                                                 1:19-cv-01818

Eclouge Industry LLC Roth
401(K) Plan                                                      1:19-cv-01870

Vanderlee Technologies
Pension Plan                                                     1:19-cv-01918

Vanderlee Technologies
Pension Plan Trust                                               1:19-cv-01918

Cedar Hill Capital Investments
LLC Roth 401(K) Plan                                             1:19-cv-01922

Green Scale Management LLC
Roth 401(K) Plan                                                 1:19-cv-01926

Fulcrum Productions LLC
Roth 401(K) Plan                                                 1:19-cv-01928

Keystone Technologies LLC
Roth 401(K) Plan                                                 1:19-cv-01929

Tumba Systems LLC Roth
401(K) Plan                                                      1:19-cv-01931

Sander Gerber                    Stephen D. Andrews              18-cv-4899
                                 Amy B. McKinlay
Sander Gerber Pension Plan       Williams & Connolly LLP         18-cv-4899
                                 725 Twelfth Street, N.W.
                                 Washington, DC 20005
                                 (202) 434-5000
                                 amckinlay@wc.com
                                 sandrews@wc.com
Michael Ben-Jacob                Thomas E. L. Dewey              1:18-cv-04434
                                 Dewey Pegno & Kramarsky LLP     1:18-cv-07824
                                 777 Third Avenue – 37th Floor   1:18-cv-07827
                                 New York, New York 10017        1:18-cv-07828
                                 Tel.: (212) 943-9000            1:18-cv-07829
                                 Fax: (212) 943-4325             1:19-cv-01781
                                 E-mail: tdewey@dpklaw.com       1:19-cv-01783


                                           16
        Defendants                     Counsel                  Associated Case(s)
                                                              1:19-cv-01785
                                                              1:19-cv-01788
                                                              1:19-cv-01791
                                                              1:19-cv-01792
                                                              1:19-cv-01794
                                                              1:19-cv-01798
                                                              1:19-cv-01800
                                                              1:19-cv-01801
                                                              1:19-cv-01803
                                                              1:19-cv-01806
                                                              1:19-cv-01808
                                                              1:19-cv-01809
                                                              1:19-cv-01810
                                                              1:19-cv-01812
                                                              1:19-cv-01813
                                                              1:19-cv-01815
                                                              1:19-cv-01818
                                                              1:19-cv-01866
                                                              1:19-cv-01867
                                                              1:19-cv-01868
                                                              1:19-cv-01869
                                                              1:19-cv-01870
                                                              1:19-cv-01871
                                                              1:19-cv-01873
                                                              1:19-cv-01894
                                                              1:19-cv-01896
                                                              1:19-cv-01918
                                                              1:19-cv-01922
                                                              1:19-cv-01926
                                                              1:19-cv-01928
                                                              1:19-cv-01929
                                                              1:19-cv-01931

Acer Investment Group LLC   John C. Blessington               18-cv-09841
                            K&L GATES LLP                     18-cv-09797
                            State Street Financial Center     18-cv-09836
                            One Lincoln Street                18-cv-09837
                            Boston, MA 02111                  18-cv-09838
                            T: 617.261.3100                   18-cv-09839
                            F: 617.261.3175                   18-cv-09840
                            E: john.blessington@klgates.com   18-cv-10100
                                                              18-cv-05053




                                       17
        Defendants                       Counsel             Associated Case(s)
American Investment Group                                   18-cv-09841
of New York, L.P. Pension
Plan

DW Construction, Inc.                                       18-cv-09797
Retirement Plan

Kamco Investments Inc.                                      18-cv-09836
Pension Plan

Kamco LP Profit Sharing                                     18-cv-09837
Pension Plan

Linden Associates Defined                                   18-cv-09838
Benefit Plan

Moira Associates LLC 401K                                   18-cv-09839
Plan

Newsong Fellowship Church                                   18-cv-10100
401K Plan

Riverside Associates Defined                                18-cv-09840
Benefit Plan

Robert Crema                                                18-cv-09841

Stacey Kaminer                                              18-cv-09841
                                                            18-cv-09797
                                                            18-cv-09836
                                                            18-cv-09837
                                                            18-cv-09839

Alexander Jamie Mitchell III                                18-cv-10100

David Schulman                                              18-cv-09840

Joan Schulman                                               18-cv-09838

Darren Wittwer                                              18-cv-09797

Sheldon Goldstein              Martin H. Kaplan             18-cv-5053
                               Kari Parks
Scott Goldstein                Gusrae Kaplan Nusbaum PLLC
                               120 Wall Street


                                         18
         Defendants                       Counsel       Associated Case(s)
The Goldstein Law Group PC   New York, NY 10005
401(k) Profit Sharing Plan   T: (212) 269-1400
                             mkaplan@gusraekaplan.com
                             kparks@gusraekaplan.com




                                       19
